Appeal from a judgment of the Supreme Court, entered January 15, 1975 in Ulster County, upon a verdict rendered at a Trial Term in favor of plaintiff for the wrongful death of the decedent. The sole question urged on this appeal is whether the award of $50,000 in damages was excessive and not supported by evidence in the record. The measure of damages for pecuniary loss is a complex factual determination and the jury’s assessment of the case will not be interfered with unless it is clearly excessive (see Tenczar v Milligan, 47 AD2d 773). In reaching its determination the jury is permitted to consider many elements. Taking into consideration all of the factors the jury could have weighed in the instant case, it cannot be said that its award was excessive.'Judgment affirmed, with costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.